         Case 1:17-cr-00283-LAP Document 378 Filed 07/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  17 Cr. 283 (LAP)
    -versus-
                                                        ORDER
ISIAH PEREZ,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Mr. Perez’s emergency motion for a

sentence reduction.       (Dkt. no. 377.)     The Government shall

respond to Mr. Perez’s motion by no later than August 6, and Mr.

Perez may submit a reply by no later than August 20.             The Clerk

of the Court shall mail a copy of this order to Mr. Perez.


SO ORDERED.

Dated:     July 16, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
